DETAILED ACTION
This communication is in response to the application filed on 23 March 2020.  Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claim 3 recites the limitation "a semantic similarity" in the limitation 
“wherein determining a semantic similarity between the two text blocks based on the unobserved token is based on the penalizing.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is objected to because of the following informalities: 
“comprising programming instructions embodied one or more tangible storage media,” should be modified for clarity.  Examiner suggests “comprising programming instructions embodied on one or more tangible storage media,” if contextually appropriate, to overcome this objection.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter, namely an abstract idea without significantly more.  
Regarding independent claims 1, 10, and 17, under their respective broadest reasonable interpretations, the as-drafted limitations of “determining semantic similarity […], receiving two text blocks […],” and “identifying an unobserved token […]” all describe abstract ideas; in particular, mental processes.
Under their respective broadest reasonable interpretations, the following limitations from claims 1, 10, and 17 of: 
“receiving two text blocks for comparison using a […] learning model trained on a text corpus” reads on a human receiving written text to compare after training themselves on and/or learning from a corpus of text; 
“identifying an unobserved token in at least one of the two text blocks, wherein the unobserved token does not appear in the text corpus used to train the […] learning model” reads on a human identifying a word in text with which the human is not familiar, has never learned before, or was not in a previously-read corpus of text;
“determining a semantic similarity between the two text blocks based on the unobserved token” reads on a human using a word in text with which the human is not familiar or has never learned to compare two texts in order to determine how similar the texts are.
For limitations related to a “machine,” “computer program product,” “programming instructions embodied one or more storage media,” a “processor,” “programming instructions,” a “computer system,” “storage media storing programming instructions,” see Computer Implementation section below.
No additional limitations are present.

Regarding claims 2-9, 11-16, and 18-20, any recited limitations similar to the above recited limitations are interpreted by Examiner to read on the same human-based activity(s) as detailed in claims 1, 10, and 17 above or those already detailed below in claims 2-9, 11-16, and 18-20, and are therefore rejected on the same grounds.

The respective broadest reasonable interpretations of the following limitations from claims 2, 11, and 18 of:
“wherein the machine learning model comprises a word embedding model or a bag-of-words model” reads on a human creating vectors from input data and projecting them in a dimensional space. 
For limitations related to a “machine” or “a computer system,” see Computer Implementation section below.
No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claims 3, 12, and 19 of: 
“determining a cosine similarity score based on determining a semantic similarity between the two text blocks” reads on a human scoring the similarity between two texts using a cosine similarity formula; 
“penalizing the cosine similarity score based on the unobserved token, and wherein determining a semantic similarity between the two text blocks based on the unobserved token is based on the penalizing” reads on a human scoring the similarity between two texts using a cosine similarity formula and worsening the resulting score based on an identified word in the text(s) with which the human is not familiar or has never learned before.
“using the machine learning model,” see computer implementation section below.
For limitations related to a “machine,” “processors,” or “a computer system,” see Computer Implementation section below.
No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claims 4, 13, and 20 of: 
“wherein penalizing the cosine similarity score is based on a skip error ratio term and the cosine similarity score” reads on a human scoring the similarity between two texts using a cosine similarity formula and worsening the resulting score based on an identified word in the text(s) with which the human is not familiar or has never learned before and a ratio term related to the number of words in the text(s) with which the human is not familiar relative to the total number of words in the texts.
For limitations related to a “a computer system,” see Computer Implementation section below. 
No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claims 5 and 14 of:
“wherein penalizing the cosine similarity score is based on a skip error ratio term, the cosine similarity score, and an overlap term” reads on a human scoring the similarity between two texts using a cosine similarity formula and worsening the resulting score based on an identified word in the text(s) with which the human is not familiar or has never learned before, a ratio term related to the number of words in the text(s) with which the human is not familiar relative to the total number of words in the text(s), and a term that modifies the worsening function based on which words with which the human is not familiar occur in both texts.
	No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claims 6 and 15 of: 
“adjusting the semantic similarity based on user feedback” reads on a human modifying an initially determined similarity level between two texts after asking another human to evaluate the similarity between the two texts.
No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claim 7 of:
“wherein the machine learning model is trained using an unsupervised training process” reads on a human reading unlabeled data such as a corpus and learning as a result.
For limitations related to a “machine” or “processors,” see Computer Implementation section below.
No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claims 8 and 16 of: 
“determining a new semantic similarity between the two text blocks based on the penalizing“ reads on a human scoring the similarity between two texts using a cosine similarity formula and worsening the resulting score based on an identified word in the text(s) with which the human is not familiar or has never learned before, a ratio term related to the number of words in the text(s) with which the human is not familiar relative to the total number of words in the text(s), and a term that modifies the worsening function based on which words with which the human is not familiar occur in both texts.
For limitations related to a “computer program product” or “processors,” see Computer Implementation section below.
No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claim 9 of: 
		“wherein the semantic similarity is based on a semantic similarity score” reads on a
human scoring the similarity between two texts using a scoring system.
	No additional limitations are present.

Computer Implementation:
Under their respective broadest reasonable interpretations, all of the limitations from claims 1-20 listed above encompass a process a human can discern mentally using pen and paper and a general purpose computer, regardless of the fact that the claim limitations may use a machine, computer or computing apparatus to perform the process (see MPEP 2106.04(a)(2)(III)(C)).  
Under their respective broadest reasonable interpretations, recitation of well-understood and generic limitations relating to using a “machine learning model” (claims 1, 2, 3, 7, 10, 11, 12, 17), “using a machine learning model trained on a text corpus” (claims 1, 10, 17), “used to train the machine learning model” (claims 1, 10, 17), “a computer program product” (claims 10-16), “comprising programming instructions embodied one or more storage media” (claim 10), “the programming instructions being executable by one or more processors” (claim 10), “the programming instructions comprising instructions for” (claims 10 and 17), “receiving, by the one or more processors” (claims 10, 12, 15-17), “a computer system” (claims 17-20), “comprising: one or more processors”(claim 17), “one or more storage media storing programming instructions” (claim 17), and “for execution by the one or more processors” (claim 17) all relate to performing a mental process on a generic machine or computer, thus serving as mere instructions to apply a judicial exception to general computer implementation.

Furthermore, the above judicial exception(s) is/are not integrated into a practical application.  Paragraphs 35, 36, 75, and 85 of the as-filed specification describe use of a general-purpose computing device with one or more processors or processing units.  As mentioned above, the additional element of performing the process using a generic machine, computer, or general-purpose processor (i.e. applying a judicial exception using a computer component) cannot provide an inventive concept.  
Also, the as-claimed inventions in claims 1-20 do not claim a particular solution to a problem or a particular way to achieve a desired outcome (see MPEP 2106.05(f)(1)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).  Therefore, the as-drafted claim limitations do not recite additional elements that are sufficient to amount to significantly more than the judicial exception, thereby making the claimed invention(s) ineligible for patenting.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “tangible storage media” of claim 10 encompasses signals per se.  Paragraph 36 of the instant-application specification states usage of a “tangible storage medium“ which does not clearly exclude propagating electromagnetic waves (signals), for example computer program code originating from a source such as a “cloud-based” computer-readable storage medium.  Paragraph 81 recites exclusion of “signals per se” from the claimed inventions for a “computer readable storage medium” but not a “tangible storage medium.”  Therefore, as understood in light of the specification, the broadest reasonable interpretation of claim 10 encompass signals which are not within one of the four statutory categories of invention (see MPEP 2106.03 I).  Examiner suggests that claim 10 amended to recite “non-transitory computer-readable storage media” to match the terminology used in paragraph 81 and thus overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-11, and 17-18, are rejected under 35 U.S.C. 102(a)(2 as being anticipated by Kalluri (US 2021/0157983).
Regarding claim 1,
Kalluri teaches: 
a method for determining semantic similarity between two text blocks using a machine learning model, comprising (see Kalluri ¶ 52: continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space):
receiving two text blocks for comparison using a machine learning model trained on a text corpus (see Kalluri ¶ 39, 52: out-of-domain machine learning includes generating ML feature vectors using vocabulary extracted from out-of-domain corpus of documents, word embedding services receive corpus of documents from external sources as training input and generate vector space; vector space models such as continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space [to assign semantically similar words, the words must be compared; instant application specification states "a block of text refers to a stream, fragment, or set of characters, of text," therefore a word would qualify as an embodiment of a set of characters]);
identifying an unobserved token in at least one of the two text blocks, wherein the unobserved token does not appear in the text corpus used to train the machine learning model (see Kalluri ¶ 41, 50: hybrid learning includes generating ML feature vectors based on in-domain vocabulary (i.e., a vocabulary constructed from a training corpus of a specific domain), when an unknown token (i.e., a token not present in the in-domain vocabulary) is identified in new document; unknown token may be unigram or n-gram that is not included in target vocabulary, target vocabulary may be full vocabulary extracted from training corpus of electronic documents); 
determining a semantic similarity between the two text blocks based on the unobserved token (see Kalluri ¶ 42, 52, 102: vocabulary tokens may be grouped based on contextual similarity by using word embedding vector for clustering, unknown tokens replaced from one or more tokens in nearest set of clusters during the evaluation process; vector space models such as the continuous bag-of-words model trained to assign semantically similar words to nearby points within the vector space; clusters capture information about linguistic similarities of different groups of vocabulary tokens and allow unknown tokens to be mapped to similar groups).

Regarding claim 2,
Kalluri further teaches:
wherein the machine learning model comprises a word embedding model or a bag-of-words model (see Kalluri ¶ 42, 52, 102: by using word embedding vector for clustering vocabulary tokens may be grouped based on contextual similarity, unknown tokens replaced from one or more tokens in nearest set of clusters during evaluation process; vector space models such as continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space; clusters capture information about linguistic similarities of different groups of vocabulary tokens and allow unknown tokens to be mapped to similar groups).

Regarding claim 10,
Kalluri teaches: 
determining semantic similarity between two text blocks using a machine learning model (see Kalluri ¶ 52: continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space).
the computer program product comprising programming instructions embodied one or more tangible storage media, the programming instructions being executable by one or more processors to perform a method, the programming instructions comprising instructions (see Kalluri ¶ 191: computing devices include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination),
receiving two text blocks for comparison using a machine learning model trained on a text corpus (see Kalluri ¶ 39, 52: out-of-domain machine learning includes generating ML feature vectors using vocabulary extracted from out-of-domain corpus of documents, word embedding services receive corpus of documents from external sources as training input and generate vector space; vector space models such as continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space [to assign semantically similar words, the words must be compared; instant application specification states "a block of text refers to a stream, fragment, or set of characters, of text," therefore a word would qualify as an embodiment of a set of characters]);
identifying an unobserved token in at least one of the two text blocks, wherein the unobserved token does not appear in the text corpus used to train the machine learning model (see Kalluri ¶ 41, 50: hybrid learning includes generating ML feature vectors based on in-domain vocabulary (i.e., a vocabulary constructed from a training corpus of a specific domain), when an unknown token (i.e., a token not present in the in-domain vocabulary) is identified in new document; unknown token may be unigram or n-gram that is not included in target vocabulary, target vocabulary may be full vocabulary extracted from training corpus of electronic documents); 
determining a semantic similarity between the two text blocks based on the unobserved token (see Kalluri ¶ 42, 52, 102: vocabulary tokens may be grouped based on contextual similarity by using word embedding vector for clustering, unknown tokens replaced from one or more tokens in nearest set of clusters during the evaluation process; vector space models such as the continuous bag-of-words model trained to assign semantically similar words to nearby points within the vector space; clusters capture information about linguistic similarities of different groups of vocabulary tokens and allow unknown tokens to be mapped to similar groups).

Regarding claim 11,
Kalluri further teaches:
wherein the machine learning model comprises a word embedding model or a bag-of-words model (see Kalluri ¶ 42, 52, 102: by using word embedding vector for clustering vocabulary tokens may be grouped based on contextual similarity, unknown tokens replaced from one or more tokens in nearest set of clusters during evaluation process; vector space models such as continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space; clusters capture information about linguistic similarities of different groups of vocabulary tokens and allow unknown tokens to be mapped to similar groups).

Regarding claim 17,
Kalluri teaches: 
determining semantic similarity between two text blocks using a machine learning model (see Kalluri ¶ 52: continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space).
one or more processors; and one or more storage media storing programming instructions for execution by the one or more processors to perform a method, the programming instructions comprising instructions (see Kalluri ¶ 191: computing devices include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination)
receiving two text blocks for comparison using a machine learning model trained on a text corpus (see Kalluri ¶ 39, 52: out-of-domain machine learning includes generating ML feature vectors using vocabulary extracted from out-of-domain corpus of documents, word embedding services receive corpus of documents from external sources as training input and generate vector space; vector space models such as continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space [to assign semantically similar words, the words must be compared; instant application specification states "a block of text refers to a stream, fragment, or set of characters, of text," therefore a word would qualify as an embodiment of a set of characters]);
identifying an unobserved token in at least one of the two text blocks, wherein the unobserved token does not appear in the text corpus used to train the machine learning model (see Kalluri ¶ 41, 50: hybrid learning includes generating ML feature vectors based on in-domain vocabulary (i.e., a vocabulary constructed from a training corpus of a specific domain), when an unknown token (i.e., a token not present in the in-domain vocabulary) is identified in new document; unknown token may be unigram or n-gram that is not included in target vocabulary, target vocabulary may be full vocabulary extracted from training corpus of electronic documents); 
determining a semantic similarity between the two text blocks based on the unobserved token (see Kalluri ¶ 42, 52, 102: vocabulary tokens may be grouped based on contextual similarity by using word embedding vector for clustering, unknown tokens replaced from one or more tokens in nearest set of clusters during the evaluation process; vector space models such as the continuous bag-of-words model trained to assign semantically similar words to nearby points within the vector space; clusters capture information about linguistic similarities of different groups of vocabulary tokens and allow unknown tokens to be mapped to similar groups).

Regarding claim 18,
Kalluri further teaches:
wherein the machine learning model comprises a word embedding model or a bag-of-words model (see Kalluri ¶ 42, 52, 102: by using word embedding vector for clustering vocabulary tokens may be grouped based on contextual similarity, unknown tokens replaced from one or more tokens in nearest set of clusters during evaluation process; vector space models such as continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space; clusters capture information about linguistic similarities of different groups of vocabulary tokens and allow unknown tokens to be mapped to similar groups).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 9, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalluri (US 2021/0157983) in view of Kim et al. (US 2017/0132203; hereafter Kim).
Regarding claim 3, Kalluri teaches all the limitations of claim 1.
Kalluri further teaches:
determining a cosine similarity score based on determining a semantic similarity between the two text blocks using the machine learning model (see Kalluri ¶ 52, 88: continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space; unknown token replaced with vocabulary token corresponding to nearest neighbor (i.e., point in vector space, among points corresponding to vocabulary tokens, with the greatest cosine similarity or smallest Euclidean distance), multiple known tokens assigned weights or occurrence values as a function of their cosine similarity or Euclidean distance to unknown token).
Kalluri does not teach:
and penalizing the cosine similarity score based on the unobserved token, wherein determining a semantic similarity between the two text blocks based on the unobserved token is based on the penalizing.
Kim discloses:
and penalizing the cosine similarity score based on the unobserved token, wherein determining a semantic similarity between the two text blocks based on the unobserved token is based on the penalizing (see Kim ¶ 55, 56: difference of this matcher [LCS] with other similarity metrics; weighting mechanism is defined as a co-efficient in identifying the similarity scores between two phrases; LCS score penalized if missing tokens in requirement phrase with inference that missing tokens have a negative impact on the degree of matching of two phrases, penalization performed in a weighted manner proportional to the frequency of each word in catalog).
Kalluri and Kim are considered to be analogous because they are both from the field of natural language processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified Kalluri to incorporate the disclosure of Kim in order to properly score the similarity between two unrelated terms in text(s) that contain the same or similar words but are actually not related (see Kim ¶ 56: similarity computation of two noun phrases [shows] that not all words weigh similarly in similarity measure contribution, for example… [Kim gives example of unrelated noun phases that could be mistaken as similar], while the two [phrases] have the term “management” in common, they are not related).	

Regarding claim 6, Kalluri teaches all the limitations of claim 1.
Kalluri does not teach:
adjusting the semantic similarity based on user feedback.
Kim discloses:
adjusting the semantic similarity based on user feedback (see Kim ¶ 67: requirements identification takes into account linguistic features of statements in documents and context in which they are presented including the structure of the document and adjacent text, techniques consider semantic matching of phrases [and] context which includes the surrounding text and structure documents, interactive tool allows users to explore results [and] provide feedback which is then taken into account by the tool to improve the learning model that guides requirements identification).
Kalluri and Kim are considered to be analogous because they are both from the field of natural language processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have combined assigning semantically similar words to nearby points within a vector space as taught by Kalluri with a known interactive tool that allows a user to provide feedback on semantic matching of phrases as taught by of Kim to yield the predictable result of correctly assigning a numeric confidence level/score for an attribute that was incorrectly assigned by a machine learning model (see KSR v. Teleflex).

Regarding claim 9, Kalluri teaches all the limitations of claim 1.
Kalluri does not teach:
wherein the semantic similarity is based on a semantic similarity score.
Kim discloses:
wherein the semantic similarity is based on a semantic similarity score.
 (see Kim ¶ 56, 67: weighting mechanism defined as co-efficient in identifying the similarity scores between two phrases, techniques consider semantic matching of phrases [and] context which includes the surrounding text and structure documents,).
Kalluri and Kim are considered to be analogous because they are both from the field of natural language processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified Kalluri to combine the disclosure of Kim to yield the predictable result of allowing an adjustable numeric threshold associated with a plurality of semantic similarity scores to be set such that a user can display scores above or below the given threshold in order to more quickly select the best results (see KSR v. Teleflex).

Regarding claim 12, Kalluri teaches all the limitations of claim 10.
Kalluri further teaches:
determining, by the one or more processors, a cosine similarity score based on determining a semantic similarity between the two text blocks using the machine learning model (see Kalluri ¶ 52, 88, 191: continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space; unknown token replaced with vocabulary token corresponding to nearest neighbor (i.e., point in vector space, among points corresponding to vocabulary tokens, with the greatest cosine similarity or smallest Euclidean distance), multiple known tokens assigned weights or occurrence values as a function of their cosine similarity or Euclidean distance to unknown token; computing devices include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination).
Kalluri does not teach:
and penalizing, by the one or more processors, the cosine similarity score based on the unobserved token, wherein determining a semantic similarity between the two text blocks based on the unobserved token is based on the penalizing.
Kim discloses:
and penalizing, by the one or more processors, the cosine similarity score based on the unobserved token, wherein determining a semantic similarity between the two text blocks based on the unobserved token is based on the penalizing (see Kim ¶ 55, 56, 73: difference of this matcher [LCS] with other similarity metrics; weighting mechanism is defined as a co-efficient in identifying the similarity scores between two phrases; LCS score penalized if missing tokens in requirement phrase with inference that missing tokens have a negative impact on the degree of matching of two phrases, penalization performed in a weighted manner proportional to the frequency of each word in catalog; computer readable program instructions provided to processor of general purpose computer to produce a machine, such that instructions, which execute via processor of computer or other programmable data processing apparatus, create means for implementing functions/acts specified).
Kalluri and Kim are considered to be analogous because they are both from the field of natural language processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified Kalluri to incorporate the disclosure of Kim in order to properly score the similarity between two unrelated terms in text(s) that contain the same or similar words but are actually not related (see Kim ¶ 56: similarity computation of two noun phrases [shows] that not all words weigh similarly in similarity measure contribution, for example… [Kim gives example of unrelated noun phases that could be mistaken as similar], while the two [phrases] have the term “management” in common, they are not related).

Regarding claim 15, Kalluri teaches all the limitations of claim 10.
Kalluri does not teach:
adjusting the semantic similarity based on user feedback.
Kim discloses:
adjusting the semantic similarity based on user feedback (see Kim ¶ 67: requirements identification takes into account linguistic features of statements in documents and context in which they are presented including the structure of the document and adjacent text, techniques consider semantic matching of phrases [and] context which includes the surrounding text and structure documents, interactive tool allows users to explore results [and] provide feedback which is then taken into account by the tool to improve the learning model that guides requirements identification).
Kalluri and Kim are considered to be analogous because they are both from the field of natural language processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have combined assigning semantically similar words to nearby points within a vector space as taught by Kalluri with a known interactive tool that allows a user to provide feedback on semantic matching of phrases as taught by of Kim to yield the predictable result of correctly assigning a numeric confidence level/score for an attribute that was incorrectly assigned by a machine learning model (see KSR v. Teleflex).

Regarding claim 19, Kalluri teaches all the limitations of claim 17.
Kalluri further teaches:
determining a cosine similarity score based on determining a semantic similarity between the two text blocks using the machine learning model (see Kalluri ¶ 52, 88: continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space; unknown token replaced with vocabulary token corresponding to nearest neighbor (i.e., point in vector space, among points corresponding to vocabulary tokens, with the greatest cosine similarity or smallest Euclidean distance), multiple known tokens assigned weights or occurrence values as a function of their cosine similarity or Euclidean distance to unknown token).
Kalluri does not teach:
and penalizing the cosine similarity score based on the unobserved token, and wherein determining a semantic similarity between the two text blocks based on the unobserved token is based on the penalizing.
Kim discloses:
and penalizing the cosine similarity score based on the unobserved token, wherein determining a semantic similarity between the two text blocks based on the unobserved token is based on the penalizing (see Kim ¶ 55, 56, 73: difference of this matcher [LCS] with other similarity metrics; weighting mechanism is defined as a co-efficient in identifying the similarity scores between two phrases; LCS score penalized if missing tokens in requirement phrase with inference that missing tokens have a negative impact on the degree of matching of two phrases, penalization performed in a weighted manner proportional to the frequency of each word in catalog; computer readable program instructions provided to processor of general purpose computer to produce a machine, such that instructions, which execute via processor of computer or other programmable data processing apparatus, create means for implementing functions/acts specified).
Kalluri and Kim are considered to be analogous because they are both from the field of natural language processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified Kalluri to incorporate the disclosure of Kim in order to properly score the similarity between two unrelated terms in text(s) that contain the same or similar words but are actually not related (see Kim ¶ 56: similarity computation of two noun phrases [shows] that not all words weigh similarly in similarity measure contribution, for example… [Kim gives example of unrelated noun phases that could be mistaken as similar], while the two [phrases] have the term “management” in common, they are not related).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalluri (US 2021/0157983) in view of Ravi et al. (US 2020/0265196).
Regarding claim 7, Kalluri teaches all the limitations of claim 1.
Kalluri does not teach:
wherein the machine learning model is trained using an unsupervised training process.
Ravi discloses:
wherein the machine learning model is trained using an unsupervised training process (see Ravi ¶ 29: projection network pre-trained as part of autoencoder model trained on unsupervised text, projection network used to encode language input into intermediate representation, decoder model (e.g. recurrent neural network) reconstructs language input based on intermediate representation (e.g., token-by-token)).
Kalluri and Ravi are considered to be analogous because they are both from the field of machine learning training.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have combined an out-of-domain machine learning model as taught by Kalluri with a known recurrent neural network model trained on unsupervised text as taught by Ravi to yield the predictable result of better identifying the shared features, disparities, and links between aspects of untagged training data (see KSR v. Teleflex).



Allowable Subject Matter
Claims 4-5, 8, 13-14, 16, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Kalluri (US 20210157983, “HYBRID IN-DOMAIN AND OUT-OF-DOMAIN DOCUMENT PROCESSING FOR NON-VOCABULARY TOKENS OF ELECTRONIC DOCUMENTS”), is cited to disclose a method and system for identifying unknown/unobserved tokens in text and comparing the texts for semantic similarity using a cosine similarity score.
The closest prior art of record, Kim et al. (US 20170132203 – “DOCUMENT-BASED REQUIREMENT IDENTIFICATION AND EXTRACTION”), is cited to disclose a method and system for identifying unknown or unobserved tokens in text and comparing the texts for semantic similarity using a similarity score with a penalizing function that includes unknown/unobserved tokens in the text(s) as a factor in the resulting penalty.  The penalization may be done in a weighted manner proportional to the frequency of each word in the catalog, the total length of the text, and to the distance between the matching terms.
The closest prior art of record, Ravi et al. (US 20200265196 – “Pre-Trained Projection Networks For Transferable Natural Language Representations”), is cited to disclose a projection skip-gram model trained using an objective function that includes a regularization term that provides a penalty that has a magnitude that is positively correlated with a sum of a cosine similarity between the respective intermediate representations produced by the projection network for each pair of words in a training batch.
However, none of these cited references either alone or in combination thereof teaches or makes obvious the combination of limitations as recited in the dependent claims; specifically, the limitation(s) as noted above: 
“wherein penalizing the cosine similarity score is based on a skip error ratio term and the cosine similarity score,” as recited in claims 4, 13, and 20; 
“wherein penalizing the cosine similarity score is based on a skip error ratio term, the cosine similarity score, and an overlap term,” as recited in claims 5 and 14; and
“determining a new semantic similarity between the two text blocks based on the penalizing,” as recited in claims 8 and 16, due to these claims’ dependence on claims 5 and 14 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to AARON G. ZELLER whose telephone number is (571) 272-5765.  Examiner can normally be reached Monday - Thursday 10 AM - 7:30 PM and every other Friday 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Pierre-Louis Desir can be reached at (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON G. ZELLER/
Examiner, Art Unit 2659
17 May 2022

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659